Citation Nr: 1627417	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-20 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in St. Petersburg, Florida.

In a May 2016 letter, the Veteran's representative contends that a claim for individual unemployability has been pending since 1994.  It also appears that the representative is arguing that errors were committed in 1996 and that the claims file has been "a mess for well over a decade;" however, it is unclear whether he is claiming clear and unmistakable error in a prior rating decision.  These matters have not been developed and/or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The record compiled for appellate review is incomplete.  The following records have not been associated with the virtual record: VA outpatient treatment records dated between July 2004 and January 2013 and updated VA clinical records of the Veteran dated from April 2014 to the present.  The May 2014 statement of the case indicates that outpatient treatment records dated between March 2010 and August 2011 were reviewed; however, they have not been associated with the electronic record.  A remand is required in order for the RO to obtain this evidence and associate it with the electronic record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserted in multiple statements that the November 2010 VA examination was inadequate, as it was not performed by a neurologist and thus, was insufficient to properly evaluate the extent of residual disability from his cerebral vascular accident.  In addition, in his substantive appeal, the Veteran argues that a new examination by a physician with expertise in Physical Medical Rehabilitation and Ophthalmology was necessary to assess whether he had loss of use of one arm preventing natural elbow action, with loss of use of one leg preventing natural knee action with prosthesis in place.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, the Veteran should be provided another VA examination to ascertain the current disability associated with his service-connected conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A November 2014 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, was associated with the electronic record since the RO last considered the matter through a May 2014 statement of the case, and prior to the matter being certified to the Board for which issuance of a supplemental statement of the case is now required.  See 38 C.F.R. § 19.31(b); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain for the record VA outpatient treatment records dated between July 2004 and January 2013 (including records dated between March 2010 and August 2011 from the Atlanta VA Medical Center referred to in the May 2014 SOC) and updated VA clinical records of the Veteran dated from April 2014 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Thereafter, the Veteran must be afforded an appropriate VA specialist examination, e.g. neurology, physical medical rehabilitation, and/or ophthalmology, pertaining to special monthly compensation for his service-connected status post cerebrovascular accident, hypertensive cardiomyopathy, hemiparesis of the left upper extremity, hypertension with renal dysfunction, hemiparesis affecting the left lower extremity, and erectile dysfunction.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must comment on whether there is anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place.  The examiner must also comment on whether there is blindness in both eyes having only light perception or blindness in both eyes leaving the Veteran so helpless as to be in need of regular aid and attendance.  The examiner is notified that in determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no involvement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  The examiner must state upon what specific evidence each determination is based.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 
4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated in light of this and all other additional evidence received since the last May 2014 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

